DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The amendments of 06/21/2021 have been entered in full. Claims 1, 2, 4-9, and 15-24 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, and 15-24 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods comprising culturing cells in the presence of TLR3 or TLR9 ligands, does not reasonably provide enablement for methods comprising culturing cells in the presence of TLR1, TLR2, or TLR4 ligands.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and us he invention commensurate in scope with these claims. This rejection is maintained for reasons of record, which will be reiterated herein only to the extent necessary to address Applicant’s arguments filed 06/21/2021. Any grounds of rejection that may be interpreted as “new” is necessitated by Applicant’s amendments to the claims.
Applicant first addresses the prior art cited in the rejection of record:
Applicant asserts that the Office's reliance on the teaching of Xiao and Salem does not provide any evidence that the specification does not enable the claimed methods comprising culturing cells in the presence of TLR1, TLR2, or TLR4 ligands.

The Xiao and Salem references were cited to address the state of the prior art and the predictability or lack thereof in the art, which are factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph. In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed Cir. 1988).  The rejection of record does not solely rely upon the teachings of Xiao and Salem. The rejection also addressed the amount of direction or guidance present and the presence or absence of working examples, which are also factors to be considered (In re Wands). It was pointed out that the specification supports the instant claims only by prophetic teaching unaccompanied by any disclosed results. 
Further with regard to the cited prior art, Applicant argues:
Xiao's disclosure has nothing to do with the claimed for ex vivo expansion of TILs for use in adoptive cell therapy (ACT). Instead Xiao disclosure is focused on injecting TLR ligands into a tumor to rescue the effector function of TILs. Xiao discloses that TLR2/4 ligands do not stimulate type-I IFN production and do not restore cytokine production of CD8 TILs (Xiao page 6, st paragraph). At best, Xiao teaches about the relationship between cytokine production (e.g. type I IFN) and TLR2, TLR3, TLR4 and TLR9 ligands but is silent about the relationship between these TLRs ligands and TILs expansion.

With regard to the state of the prior art, it is reiterated that Xiao teaches that TLR2 (Pam3Cys) and TLR4 (LPS) ligands had been previously shown to not stimulate type-I IFN production, did not restore cytokine production of CD8 TILs (Fig. 4A), did not further decrease the percentage of Treg within the tumors, and did not enhance the antitumor effect of lentivector (lv) immunization. Even if, “at best, Xiao teaches about the relationship between cytokine production (e.g. type I IFN) and TLR2, TLR3, TLR4 and TLR9 ligands”, the disclosed relationship clearly indicates that TILs respond differently to TLR3 and TLR9 ligands in contrast Rasmusson v. SmithKline Beecham Corp., 413 F.3d  at 1323, quoted in the previous Office action at 17.
Turning to the Salem reference, Applicant argues:
Salem's disclosure is merely cited for providing an overview of the effect of TLRs on the anti-tumor efficacy of T cell responses. Nowhere does Salem provide evidence of the effect of specific TLR agonist in ex vivo expansion of tumor-infiltrating lymphocyte.es (TILs) much less when they are cultured in the presence of IL-2 as presently claimed. Instead, Salem discloses that the expression of various TLRs can have different impact on T cell function

The teaching that various TLRs can have different impact on T cell function is precisely why Salem supports the conclusion that it is not predictable that TLR2, TLR3, TLR4 and TLR9 ligands will all have the same proliferative effect on cultured TILs.
In view of Xiao and Salem, one of skill in the art would not accept without question the proposal that TLR1, 2, or 4 ligands would produce expanded lymphocytes that are effective for adoptive cell therapy as required by the claims. As no evidence has been presented to demonstrate that the claimed products do have those effects applicant has failed to establish enablement for the claimed methods.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1, 2, 4-9, and 15-24 remain rejected under 35 U.S.C. 103 as being unpatentable over Dudley et al., J. Clin Oncol. 23:2346-2357 (‘Dudley’, of record), Xu et al., Clin Dev Immunol. 2010;2010:410893 (‘Xu’of record), Xiao et al., J Immunol. 2013 Jun 1;190(11):5866-5873 (‘Xiao’, of record),  Gorter et al., Clin. exp. Immunol. 87:111-116, 1992 (‘Gorter’ of record), and Knol et al., Exp Dermatol. 2008 May;17(5):436-445 (‘Knol’). This rejection is maintained for reasons of record, which will be reiterated herein only to the extent necessary to address Applicant’s arguments filed 06/21/2021. Any grounds of rejection that may be interpreted as “new” is necessitated by Applicant’s amendments to the claims.
Applicant relies on the recitation of  a two-stage expansion process  to distinguish over the cited references: 
 …the use of a two-stage expansion process (e.g., pre-REP and REP stages) for improving the tumor-specificity of expanded TILs, as recited in claims 1 and 2, is not disclosed in any of the cited references.

Gorter does not disclose 2-phases (Pre-REP and REP)…

However, Xu does not disclose the presently claimed 2-phases (Pre-REP and REP)…

It is noted that the recited first and second stages are not necessarily different from one another. They both require the presence of IL-2. Irradiated lymphocytes and a TLR agonist may be present in either the first or second culture medium. A “two-stage” method in which the stages are identical is not distinguishable from a “one stage” method. So, the claimed method is not distinct from any method that includes IL-2, irradiated lymphocytes, and a TLR agonist to expand TILs and enhance their antitumor efficacy. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results) In re Burhans, 154 
Turning to the individual references, Applicant argues:
Dudley's TILs were expanded using anti- CD3 antibodies, IL-2 and allogeneic PBMCs from different donors, and using only a REP phase (not an additional pre-REP phase). The Office admits that the methods disclosed in Dudley differ from the claimed methods wherein irradiated lymphocytes and an agonist for TLRs are used (Office action at 5).

Dudley was cited to establish the desirability and efficacy of ex vivo expanded TILs for tumor therapy. It is also agreed that the expansion method disclosed in Dudley includes the presence of IL-2, but it otherwise differs from the presently claimed method. 
Gorter's disclosure does not cure Dudley's deficiencies as Gorter is focused on the fact that bispecific monoclonal antibodies can induce or increase the lytic activity of CD8 TILs. Gorter does not disclose 2-phases (Pre-REP and REP) and does not teach or suggest using TLRs.

Knol  is silent about using irradiated lymphocytes and TLRs.

Gorter and Knol were not cited for teaching anything about TLRs. These references were cited to show that it is well known in the art that TILs can be expanded in the presence of irradiated PBMC (as in Dudley and Knol) or irradiated lymphocytes (as in Gorter). It is further noted that IL-2 is present in the culture medium in each of Dudley, Knol, and Gorter. It was further noted that the instant specification does not disclose any unexpected results, or any results at all, attributable to the presence or absence of irradiated lymphocytes. Therefore, the addition of irradiated lymphocytes in claim 1(d) does not confer an obvious difference over Dudley. It is further noted that the Knol teaches that short-term cultures of TILs were obtained by culturing tumor fragments in medium comprising IL-2 (as in [0089] in the published specification, US 20190177693) followed by plating of the cultured TILs onto irradiated feeder 
The Office mainly cited Xu for teaching that CpG-ODNs (TLR9 agonist) could enhance the antitumor efficacy of adoptive transfer of TILs. However, Xu does not disclose the presently claimed 2-phases (Pre-REP and REP) nor any type of expansion.

This is not persuasive because, as noted above, the presently claimed 2-phase method is not distinguishable from a 1 phase method. Xu teaches expansion of TILs in the presence of GpG-OGS and IL-2 (section 2.5).
The Office cited Xiao for disclosing that injecting, in a tumor, TLR3/9 ligands could rescue the effector function of TILs infiltrating the tumor. However, Xiao is silent about the importance of adding of IL2 in the culture medium and using of irradiated lymphocytes.

Xiao is not relied upon for any teaching regarding IL-2 in the culture medium and use of irradiated lymphocytes. Like Xu, Xiao is concerned with the fundamental effects of TLR3/9 ligands on TIL function. Xiao teaches that TLR3/9 ligands stimulate re-activation of TILs. It is maintained that in view of Xu and Xiao, one of skill in the art would be motivated to modify the Dudley protocol by using TLR3/9 ligands to stimulate TIL proliferation and activation with the reasonable expectation that this modification would yield highly effective cells for cancer treatment. Therefore, the methods of claims 1, 2, 4-9, and 15-24 are prima facie obvious in view of the state of the art prior the time the instant application was filed, as evidenced by the teachings of the cited references.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647